Exhibit 10.18
 
FIRST AMENDEMENT TO LOAN AGREEMENT
 


 
The First Amendment to Loan Agreement (“First Amendment”) dated February 13,
2009 references and amends a certain Loan Agreement dated as of February 13,2008
(“Loan Agreement”) between Enterprise Bank & Trust (“Lender”) and Digital Ally,
Inc. (“Borrower”).
 
RECITALS
 
A.  
Lender and Borrower have previously entered into the above reference Loan
Agreement.

 
B.  
Lender and Borrower wish to modify and amend the terms and conditions of the
Loan Agreement as hereinafter provided.

 
NOW THEREFORE, in consideration of the covenants and mutual agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  
The following is hereby deleted in its entirety:

 
Borrowing Base. The words “Borrowing Base” mean, as determined by Lender from
time to time, the lesser of (1) $1,500,00.00 or (2) the sum of (a) 75.000% of
the aggregate amount of Eligible Accounts, plus (b) 50.000% of the aggregate
amount of Eligible Inventory.
 
The following is hereby substituted for the above deletion:
 
Borrowing Base. The words “Borrowing Base” mean, as determined by Lender from
time to time, the lesser of (1) $2,500,000.00 or (2) the sum of (a) 75.000% of
the aggregate amount of the Eligible Accounts, plus (b) 50.000% of the aggregate
amount of Eligible Inventory.
 


 
2.  
The following is hereby added:

 
Other Requirements. Tangible Net Worth
 
Borrower shall maintain a minimum Tangible Net Worth of not less than
$15,000,000.00. This covenant will be tested on a quarterly basis.
 
“Tangible Net Worth” means the book value of the Borrower’s total assets less
total liabilities, excluding from such assets all Intangibles.
 
“Intangibles” means and includes general intangibles (as that term is defined in
the Uniform Commercial Code); software (purchased or developed in-
 
 
 

--------------------------------------------------------------------------------

 
house); accounts receivable and advances due from officers, directors,
employees, stockholders and affiliates; leasehold improvements net of
depreciation; licenses; good will; prepaid expenses; escrow deposits; covenants
not to compete; the excess of cost over book value of acquired assets; franchise
fees; organizational costs; finance reserves held for recourse obligations;
capitalized research and development costs; the capitalized cost of patents,
trademarks, service marks and copyrights net of amortization; and such other
similar items as Enterprise Bank & Trust may from time to time determine in the
banks sole discretion.
 
3.  
The Loan Agreement as amended hereby shall continue in full force and effect
until such time as all of Borrower’s obligations and indebtedness to Bank have
been paid in full, including principal, interest, costs and expenses.

 


 
4.  
Borrower confirms and acknowledges to Bank that (i) all of the representations,
warranties and covenants contained in the Loan Agreement  as of the date of this
First Amendment are true and correct in all material respects and (ii) there now
exists no event of default under the Loan Agreement or any event or omission
that with the giving of notice or the passage of time would constitute an event
of default under the Loan Agreement.

 


 
5.  
Except as expressly set forth in this First Amendment, all terms and conditions
of the Loan Agreement and all other instruments, agreements and documents
executed in connection with the loan Agreement and the Notes shall remain
unmodified and in full force and effect.

 


 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date and year first above written.
 
ENTREPRISE BANK &
TRUST                                                       DIGITAL ALLY, INC.
 


 
By: ____________________                                                        
By: ____________________
       Taylor D.
Miller                                                                                  Stanton
E. Ross
       Sr. Vice
President                                                                               Chairman
and CEO
 
 
 

--------------------------------------------------------------------------------

 
EX-10.17 7 dex1017.htm PROMISSORY NOTE WITH ENTERPRISE BANK DATED FEBRUARY 13,
2009
 
 
PROMISSORY NOTE
 
Principal
  
Loan Date
  
Maturity
  
Loan No
  
Call / Coll
  
Account
  
Officer
  
Initials
$2,500,000.00
  
02-13-2009
  
02-13-2010
  
8126863
  
20
  
 
  
TDM
  
 

 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document
to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 
Borrower:
  
DIGITAL ALLY, INC. (TIN: 20-0064269)
7311 WEST 130TH STREET,
SUITE 170
OVERLAND PARK, KS 66213
  
Lender:
  
Enterprise Bank & Trust
E Jackson / Independence
12695 Metcalf Avenue
P.O. Box 25250
Shawnee Mission, KS 66225

 

         
Principal Amount: $2,500,000.00
  
Initial Rate: 5.500%
  
Date of Note: February 13, 2009

 
PROMISE TO PAY. DIGITAL ALLY, INC. (“Borrower”) promises to pay to Enterprise
Bank & Trust (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Two Million Five Hundred Thousand & 00/100
Dollars ($2,500,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on February 13, 2010. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning March 13, 2009, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
Interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing.
 
VARIABLE INTEREST RATE. The Interest rate on this Note is subject to change from
time to time based on changes in an index which is the Enterprise Bank Prime
Rate (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans and is set by Lender in its sole discretion. If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute Index after notifying Borrower. Lender will tell Borrower the current
index rate upon Borrower's request. The interest rate change will not occur more
often than each day. Borrower understands that Lender may make loans based on
other rates as well. The Index currently is 4.000% per annum. The interest rate
to be applied to the unpaid principal balance during this Note will be
calculated as described in the “INTEREST CALCULATION METHOD” paragraph resulting
in an initial rate of 5.500% per annum based on a year of 360 days. . NOTICE:
Under no circumstances will the interest rate on this Note be less than 5.500%
per annum or more than the maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Enterprise Bank & Trust, 1281 North Warson Road St. Louis, MO 63132.
 

--------------------------------------------------------------------------------


LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $100.00,
whichever is greater.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 3.000
percentage point margin (“Default Rate Margin”). The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.
 
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan any suit or arbitration proceeding is commenced
against Borrower, or any judgment or arbitration award is entered against
Borrower. This includes a garnishment of any of Borrower's accounts, including
deposit accounts, with Lender. However, this Event of Default shall not apply if
there Is a good faith dispute by Borrower as to the validity or reasonableness
of the claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses whether or not there is a lawsuit, including
attorneys’ fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or Injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions. This Note has been
accepted by Lender In the State of Missouri.
 
CHOICE OF VENUE. Borrower agrees that the sole jurisdiction of any lawsuit
arising hereunder shall be the state or federal courts having jurisdiction over
any county in which the Lender has an office.
 

--------------------------------------------------------------------------------


DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
 
COLLATERAL. Borrower acknowledges this Note is secured by a Commercial Security
Agreement on all Corporate Assets. Failure to identify collateral for this note
shall not constitute a waiver of such collateral.
 
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or Is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
FAILURE TO PROVIDE INSURANCE. Borrower agrees to deliver to Lender by the loan
closing date evidence of the required insurance as set forth in the security
documents for the loan. Unless Borrower provides evidence of the insurance
coverage required by Lender, Lender may purchase insurance at Borrower’s expense
to protect Lender’s interest in the collateral. This insurance may, but need
not, protect Borrower’s interest. The coverage that Lender purchases may not pay
any claim that Borrower makes, or any claim that is made against Borrower in
connection with the collateral. Borrower may later cancel any insurance
purchased by Lender, but only after providing evidence that Borrower has
obtained Insurance as required by Lender. if Lender purchases insurance for the
collateral, Borrower will be responsible for the cost of that Insurance,
including the insurance premium, interest and any other charges Lender may
impose in connection with placement of the insurance, until the effective date
of the cancellation or expiration of the insurance. The cost of the insurance
may be more than the cost of insurance Borrower may be able to obtain on
Borrower’s own. In addition, the insurance may not provide any public liability
or property damage indemnification and may not meet the requirements of any
financial responsibility laws.
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO 'THE CREDIT AGREEMENT, TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE
 

--------------------------------------------------------------------------------


CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
 
JURY WAIVER. Borrower hereby waives the right to any jury trial in any action,
proceeding, or counterclaim brought by either Lender or Borrower against the
other.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 

   
DIGITAL ALLY, INC.
   
By:
   
STANTON E. ROSS, Chairman and CEO of DIGITAL ALLY, INC.



 


 

--------------------------------------------------------------------------------


DISBURSEMENT REQUEST AND AUTHORIZATION
 
Principal
  
Loan Date
  
Maturity
  
Loan No
  
Call / Coll
  
Account
  
Officer
  
Initials
$2,500,000.00
  
02-13-2009
  
02-13-2010
  
8126863
  
20
  
 
  
TDM
  
 



 
Borrower:
  
DIGITAL ALLY, INC. (TIN: 20-0064269)
7311 WEST 130TH STREET,
SUITE 170
OVERLAND PARK, KS 66213
  
Lender:
  
Enterprise Bank & Trust
E Jackson / Independence
12695 Metcalf Avenue
P.O. Box 25250
Shawnee Mission, KS 66225

 

--------------------------------------------------------------------------------

 
LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $2,500,00.00 due on February 13, 2010.
 
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
 
[ ]ƒ  
Personal, Family, or Household Purposes or Personal Investment.

 
[ ]ƒ  
Business (including Real Estate Investment).

 
SPECIFIC PURPOSE. The specific purpose of this loan is: renew and increase
existing line of credit.
 
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $2,500,000.00 as follows:
 
Other Disbursements:
 
  $2,500,000.00 to borrower upon request
$2,500,00.00
_________
 
 
$2,500,000.00

 
CHARGES PAID IN CASH. Borrower has paid or will pay in cash as agreed the
following charges:
 
Prepaid Finance Charges Paid in Cash:
$0.00
 
Other Charges Paid in Cash:
 
$150.00
  $150.00   Loan Fee to Enterprise Bank & Trust
 
 
__________
Total Charges Paid in Cash:
$150.00

 
FINANCIAL CONDTION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVBIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED FEBRUARY 13, 2009.
 
BORROWER:
 


 
DIGITAL ALLY, INC.
   
By:
   
STANTON E. ROSS, Chairman and CEO of  DIGITAL ALLY, INC.



 

